          Case 2:19-cv-00190-TC Document 19 Filed 07/07/20 Page 1 of 2



       IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION



 TIMOTHY D. SMITH,

                       Plaintiff,
                                                          ORDER ADOPTING
                                                    REPORT AND RECOMMENDATION
 vs.


 GEORGE E. WHALEN, Salt Lake City                       Case No. 2:19-cv-00190-TC-JCB
 Veterans Administration,

                       Defendant.




       On March 20, 2019, Plaintiff Timothy D. Smith filed this lawsuit, first against the United

States and then, by a later amendment, against George Whalen of the Salt Lake City Veterans

Administration. (ECF Nos. 3, 10.) The court referred the matter to United States Magistrate

Judge Paul M. Warner under 28 U.S.C. § 636(b)(1)(B). (ECF No. 4.) On June 3, 2020, the case

was reassigned to Magistrate Judge Jared C. Bennett. (ECF No. 16.)

       On May 28, 2020, Shannon M. Smith, the wife of Mr. Smith, filed a notice with the court

stating that her husband had died and that she would “no longer be pursuing this case.” (ECF

No. 17.) Judge Bennett then issued a Report and Recommendation, concluding that the case

should be dismissed without prejudice. (ECF No. 18.)

       Objections to the Report and Recommendation were due no later than July 1, 2020. (Id. at

5.) No objections have been filed.
          Case 2:19-cv-00190-TC Document 19 Filed 07/07/20 Page 2 of 2



       The court has carefully reviewed Judge Bennett’s Report and Recommendation and finds

that it is correct in all respects. Accordingly, the Report and Recommendation is adopted as the

order of the court, and the court orders that this action be dismissed without prejudice.

       SO ORDERED this 7th day of July, 2020.

                                              BY THE COURT:




                                              TENA CAMPBELL
                                              U.S. District Court Judge




                                                 2
